422 F.2d 867
UNITED STATES of America, Appellee,v.Oscar HAMPTON, Appellant.
No. 24910.
United States Court of Appeals, Ninth Circuit.
February 24, 1970.

James F. Hewitt (argued), San Francisco, Cal., for appellant.
Jerrold Ladar (argued), John G. Milano, Asst. U. S. Attys., James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for appellee.
Before BARNES, MERRILL and CARTER, Circuit Judges.
PER CURIAM:


1
This is an appeal from a conviction and sentence for transporting, concealing and facilitating the transportation and concealment of heroin in violation of 21 U.S.C. § 174.


2
The material facts are undisputed. On January 22, 1969, an informant in San Francisco called someone in Los Angeles and ordered a quantity of heroin. At approximately 1:45 a. m on the morning of January 23, appellant entered an apartment on Sutter Street (presumably occupied by the informant) and delivered a cellophane package. The package contained heroin, and appellant was arrested. At the trial no evidence was introduced to prove that the heroin was illegally imported, or, if it was, that appellant had knowledge of the illegal importation.


3
Appellant defends on the ground that 21 U.S.C. § 174 is unconstitutional. The same contention was recently rejected by the United States Supreme Court in Turner v. United States (January 20, 1970) 396 U.S. 398, 90 S.Ct. 642, 24 L.Ed.2d 610.


4
Affirmed.